Citation Nr: 1519575	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  10-37 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.  He died in November 2008; the appellant is his surviving spouse.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that in June 2009 the appellant appointed the authorized representative who currently represents her in this appeal, to represent her in all matters before VA.  By that appointment she revoked her prior appointment of a different authorized representative.  38 C.F.R. § 14.631(f)(1).  However, that prior representative submitted the VA Form 9 to perfect her appeal, and that submitted VA Form 9 was not itself timely for perfecting her appeal.  See 38 C.F.R. § 20.200 (2014).  Nonetheless, because the appeal was accepted by the agency of original jurisdiction as perfected and was processed as such, and because the appeal has been certified for review by the Board, the Board accepts jurisdiction over the issue.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).

The same prior authorized representative in August 2009 purported to submit a notice of disagreement on the issue of entitlement to accrued benefits.  However, by her June 2009 VA Form 21-22 appointing her current authorized representative, the appellant deprived the prior representative of authority to submit that notice of disagreement.  38 C.F.R. § 14.631(f)(1).  The issue of entitlement to accrued benefits has not been otherwise developed for appeal, and hence is not before the Board for review.  38 C.F.R. § 20.200.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

1.  The Veteran died in November 2008 as a result of lung cancer.

2.  Service connection for lung cancer was not in effect at the time of the Veteran's death.

3.  Lung cancer was not present until more than one year following the Veteran's discharge from service, and it was not etiologically related to service.


CONCLUSION OF LAW

A disability incurred in or aggravated by active duty did not cause or contribute substantially or materially to cause the veteran's death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312  (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the effective-date element of a service-connection claim.   Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a claim for dependency and indemnity compensation (DIC) under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C.A. § 5103(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

The record reflects that the originating agency provided the appellant with the notice required under the VCAA, by a letter mailed in January 2009, prior to initial adjudication of the claim.  

The record also reflects that service treatment records, VA treatment records, and private treatment records have been obtained.  Neither the appellant nor her representative has identified any outstanding, existing records that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The originating agency also obtained a VA medical opinion in May 2010 based on review of the record, to address the likelihood that the cause of the Veteran's death was causally related to service.  The Board finds the opinion to be adequate for purposes of its adjudication, as discussed below.  In this regard the Board notes that the physician reviewed the Veteran's pertinent history and properly supported the opinion provided.

In sum, the Board also is satisfied that VA has complied with its duty to assist the appellant.

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection for cause of a veteran's death is warranted if a disability incurred in or aggravated by service caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Where a veteran served for at least 90 days during a period of war and manifests a malignant tumor to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Certificate of Death shows that the Veteran died in November 2008 as a result of non-small-cell lung cancer.  No other condition was indicated as an immediate or contributory cause of death.  

At the time of the Veteran's death, service connection was in effect for headaches, rated 30 percent disabling; a sinus condition, rated 10 percent disabling; a scar in the right temple area, rated 10 percent disabling; residuals of a nose injury, rated 10 percent disabling; and facial scars, rated noncompensably disabling.  

The Veteran's service Form DD 214N indicates that the Veteran served in the U.S. Navy from June 1964 to June 1968, with no overseas service.  While a service personnel administrative note dated in June 1965 indicates that the Veteran volunteered for duty in Vietnam, there is no indication in service personnel or treatment records that he went to Vietnam.  

The DD 214N further reflects that the Veteran was a machinist's mate while serving in the Navy, and hence it is probable he was exposed to asbestos associated with engine rooms of ships.  The appellant contends that the Veteran's lung cancer was related to in-service exposure to asbestos or other carcinogens.  

The Veteran's post-service records reflect a long history of smoking and an initial diagnosis of lung cancer in July 2007.  As documented in private treatment records, the Veteran had a family history of all three of his brothers and one of his sisters dying of lung cancer.  The Veteran reported that he began smoking at age 10 and continued smoking a pack of cigarettes per day until approximately 2002.

Chest and abdominal CT scans with and without contrast in July 2007 and November 2007 revealed no findings of asbestosis, but did reveal emphysematous changes in the chest as well as well as a (cancerous) mass in the left upper lobe.  

At a September 2007 VA examination of the Veteran, his post-service occupational history was noted to include construction work from 1968 to 1976, plant supervisor from 1976 to 1991, industrial superintendent from 1991 to 1994, stamping plant superintendent from 1994 to 2001, and welder for the six years up to the time of the examination.  

The Veteran in July 2008 submitted a statement asserting that he was exposed to hydraulic fluids and other carcinogenic substances while working as a machinist's mate in service.  (This was in support of his claim for service connection for his terminal lung cancer.)
 
Following his death, a May 2010 VA medical opinion was obtained based on review of the record to address the likelihood that the Veteran's terminal cancer was causally related to service.  The physician noted that the Veteran had multiple chest CT scans including in July 2007, and that these did not reveal asbestosis.  The physician further noted the Veteran's, "strong family history of siblings dying of lung cancer."  The examiner concluded that it was not at least as likely as not that the Veteran's terminal lung cancer was causally related to service, and supported this conclusion by noting both that tobacco abuse was "a frequent cause of lung cancer" and noting the implicated family history.  

It is apparent that the Veteran's fatal lung cancer was not present in service or until many years thereafter.  The foregoing VA medical opinion supports a finding that the lung cancer was unrelated to service.  The Board has found the VA medical opinion to be persuasive because it was rendered by a physician, the physician reviewed the Veteran's pertinent history, and properly supported the opinion provided.  There is no contrary medical opinion of record.

The evidence of a nexus between the Veteran's active service and his lung cancer is limited to the statements of the Veteran and the appellant.  While the Board is sympathetic to the appellant's claim, the lay opinions of the appellant and the Veteran concerning this matter requiring medical expertise are of no probative value.

Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


